Citation Nr: 0504613	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

When this case was before the Board in November 2003, it was 
remanded for additional development.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify a 
claimant and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues if the claimant has been provided the required VCAA 
notice in response to his claim for service connection.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, the veteran 
was not provided VCAA notice in response to his claim for 
service connection for PTSD.  Consequently, in the remand of 
November 2003, the Board directed the RO to provide required 
notice.  

In a letter dated in March 2004, the Appeals Management 
Center provided the required notice.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any existing, 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence or information.  

The Board notes that in a statement received at the Board in 
January 2005, the veteran provided the name and phone number 
of a person who he stated, "has information for my case."  
He also indicated that the identified person is dying.  The 
person was not identified as a health care provider or 
someone with existing records pertinent to the veteran's 
claim.  Presumably, the identified person is an acquaintance 
of the veteran who is able to provide lay information 
pertaining to his observations of the veteran.  In any event, 
the veteran was informed of VA's responsibilities under the 
VCAA and the implementing regulations, and they do not 
include a duty to solicit statements from lay persons who may 
or may not have information pertinent to the claim.  Rather, 
it is the veteran's responsibility to solicit such a 
statement from his acquaintance.  

In any event, the fact pertinent to this claim have been 
properly developed.  Lay statements concerning their 
observations of the veteran have been received from the 
veteran's wife and other acquaintances.  In addition, the 
veteran's own description of his symptoms is contained in his 
statements and the medical evidence, and the record includes 
medical opinions assessing the severity of the veteran's PTSD 
and the impact of the disorder on the veteran's social and 
occupational functioning.  In the Board's opinion, there is 
no reasonable possibility that an additional lay statement 
would substantiate the veteran's claim.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the decision assigning an initial 
evaluation for the veteran's PTSD was entered following the 
enactment of the VCAA.  Specific notice under the VCAA was 
not provided because the evidence of record at the time of 
the May 2001 rating decision was sufficient to establish the 
veteran's entitlement to service connection for PTSD.  
Following the provision of the required VCAA notice in March 
2004, the Appeals Management Center readjudicated the 
veteran's claim on a de novo basis in November 2004.  There 
is no reason to believe that its decision would have been 
different had the claim not been previously adjudicated.  In 
the Board's opinion, any procedural errors on the RO's part 
were harmless and non prejudicial to the to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

A May 2000 VA individual therapy note states that the veteran 
had been unemployed for approximately five months.

A July 2000 VA individual therapy note states that the 
veteran had worked highway construction in the past.  He 
complained of extreme irritability and intrusive 
recollections about his combat experience.  He reportedly had 
not been regularly employed in the past year.  The veteran 
was neatly groomed.  His affect was appropriate and he 
displayed full range.  His mood was euthymic.  His thought 
process was logical and goal-directed.  There was no evidence 
of suicidal or homicidal ideations.  His insight was fair and 
his judgment was intact.  The diagnosis was PTSD, chronic.  
The examiner opined that the veteran demonstrated significant 
hyperarousal and hypervigilance, with one of the main factors 
being irritability.  

According to an August 2000 VA progress note, the veteran 
reported an improvement with his quality of sleep after 
starting a daily regimen of Celexa.  He continued to be very 
irritable and "on edge."  

The report of a February 2001 VA examination states that the 
veteran was alert, oriented, and in good contact with routine 
aspects of reality.  He showed no signs or symptoms of 
psychosis.  His conversation was generally somewhat terse and 
mildly clipped; but he managed to answer questions in a goal-
directed, relevant, coherent, and organized manner.  There 
was no indication of thought disturbance.  The veteran's mood 
was mild to moderately dysphoric.  His affect was responsive 
and reasonably well modulated.  He seemed to be a little bit 
slow and sluggish in his emotional responsiveness.  He 
presented himself as a private, somewhat self-focused 
individual who keeps a great deal inside.  His memory and 
intellect were intact.  No major impediments in judgment or 
insight were noted.  The veteran's Global Assessment of 
Functioning (GAF) Score was 70.  The diagnosis was PTSD, 
chronic, mild.

According to a letter dated in June 2001 from a childhood 
friend of the veteran, the veteran has a severe aversion to 
sudden loud noises, and always keeps his back against a wall.  
He also had a "disdain or indifference toward making new 
friends."

A July 2001 VA individual therapy note states that the 
veteran had been having bad nightmares over the past few 
weeks.  The veteran was noted to be better able to think 
things through before reacting to a situation.  He was also 
more proactive in terms of working on his relationships.

A letter from the veteran's wife was received in July 2001.  
It states that the veteran's symptoms have increased 
dramatically over the past several years, impacting their 
family life.  The veteran had reportedly refused to see any 
of his or his wife's family in the past two years.  He 
limited his contact to telephone contact only.  She further 
stated that the veteran's inability to hold a job is, in her 
opinion, due to his temper and lack of motivation.  

A letter from another of the veteran's childhood friends, 
which was received in July 2001, states that the veteran 
displays a startle response and always sits with his back 
against a wall.  The letter also states that with the 
slightest noise, the veteran sits straight up, and is wide-
awake.  The veteran's friend wrote that the war changed the 
veteran, and his tour in Vietnam has lasted 30 years.

Also received in July 2001 was a statement from the veteran's 
employer at a roofing company indicating that the veteran has 
short term memory loss and large mood swings, and is 
"abstracted."  He indicated that these problems effected 
the veteran's work and that he was the only one who worked 
with the veteran because the other employees did not know 
what the veteran had been through or what the veteran was 
living with.

A September 2001 VA individual therapy note states that the 
veteran has found himself more agitated.  He reported arguing 
more with his wife.  He also stated that thoughts of Vietnam 
remained prominent.  He did not endorse suicidal or homicidal 
ideations.  Also noted was that the veteran was able to 
control his anger better after increasing the Celexa dosage 
to 60 mg.

A June 2002 VA individual therapy note states that the 
veteran had been having panic attacks several times a week.  
He associated them with being in places where escape is 
difficult, including the grocery store.  This has limited his 
activities.  He did not endorse suicidal or homicidal 
ideation and was reportedly sleeping throughout the night.

A July 2003 VA individual therapy note states that the 
veteran tries not to expose his son to the conflict with his 
wife, and that he tries to avoid his wife.  He was reportedly 
working side jobs for over a year to save money to get his 
own place.  

A July 2004 VA individual therapy note states that the 
veteran was spending time with his son.  The veteran joined 
the local swimming pool, and this had been a good stress 
reliever for him.  The veteran was talking in a less hostile 
manner about his wife.  The veteran's mood was euthymic, his 
interest level was good, and he was sleeping relatively well. 

A September 2004 VA individual therapy note states that the 
veteran does not have suicidal or homicidal ideations.  The 
veteran was reportedly frustrated by the inability to secure 
steady work.  

According to an October 2004 VA examination report, the 
veteran was not currently working.  After he separated from 
the service, he worked for a roofing company or in 
construction as a heavy equipment operator, a truck driver, 
or doing road maintenance.  The veteran worked from 2001 
until March 2004 for a roofing company.  He lost that job 
when the employer began having trouble with the Internal 
Revenue Service.  Since being laid off, the veteran had done 
some odd construction jobs for friends and family members.  
He was currently seeking employment and had submitted 
employment applications to different companies.  He denied 
any occupational impairment due to psychiatric symptoms.  He 
also denied absenteeism, tardiness, productivity or quality 
decreases, or difficulties or arguments with bosses, 
coworkers or clients.  The veteran had been married since 
1990 and had one son.  The veteran stated that he began to 
experience an increase in nightmares after the birth of his 
son.  He and his wife rarely talked now except to coordinate 
activities with and for their son.  The veteran reported a 
great relationship with his son and did not feel irritable or 
angry around him.  He used to play cards with some friends 
monthly but had not since his friends' wives discouraged this 
activity.  The veteran rarely kept in contact with his two 
brothers and one sister.  He only saw friends when he is out 
in the community running errands and did not plan social 
activities with his friends any more.  He did not belong to 
any social organization and engaged in no regular social 
activities.  However, he reported that he gets along pretty 
well with others.  He reportedly feels nervous in crowds but 
described no other particular difficulty with socialization 
other than irritability, which seemed to be experienced 
exclusively with his wife.  The veteran reported nightmares 
about his experiences in Vietnam and being startled easily by 
loud noises.  He reported incidents of feeling anxious, 
sweating, having difficulty breathing, and feeling a need to 
flee, which used to occur in grocery stores.  He had not had 
this difficulty since starting medication.  The veteran's 
nightmares occur anywhere from once or twice a month to twice 
a week.  He frequently awakens from the nightmares sweating.  
He reported having only occasional intrusive thoughts of his 
Vietnam experience during the day and did not report 
significant impact of these thoughts on his functioning.  He 
denied any particular efforts to avoid reminders of his 
military experience except that he will walk in another 
direction if he sees a Vietnamese person.  He reported that 
he has difficulty feeling emotionally close to people and 
only cares about his son.  He denied experiencing a loss of 
interest or pleasure in all or almost all activities.  He 
also denied a sense of foreshortened future.  He reported 
some difficulty falling asleep.  He felt irritable with his 
wife over little things but denied irritability with his son, 
neighbors, acquaintances, or people he encounters during 
errands (other than experiencing road rage).  The veteran was 
currently unemployed.  

In mental status examination, the veteran's dress was neat 
and appropriate.  His grooming and hygiene were good.  He was 
alert and oriented.  He was attentive throughout the 
interview and made good eye contact.  He was pleasant and 
cooperative.  He was not withdrawn in his interactions.  
Concentration was good, and memory and intellect were intact.  
His speech was fluent and productive.  His thoughts were 
clear, his mood was reported as "pretty good," and his affect 
was normal and responsive.  The veteran reported a good 
appetite and energy level.  He denied symptoms consistent 
with mania, panic disorder, anxiety disorder, or psychosis.  
He denied homicidal ideation.  The examiner opined that the 
veteran had not displayed significant incidents of poor 
judgment or any impulsiveness.  

The diagnosis was PTSD, chronic, mild.  The GAF was 70.  The 
veteran reported that his psychotropic medications were 
working well and he actually felt better now than he did four 
years ago.  He continued to experience some marital discord, 
which is a significant source of stress, but there was no 
evidence that the maintenance of this discord is a direct 
result of his PTSD.  Some indication of this is found in the 
fact that he veteran did not describe difficulties in any 
social interactions other than with his wife.  The examiner 
opined that veteran is employable.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

On review of the evidence of record, the Board finds that the 
veteran's PTSD symptomatology most closely approximates the 
criteria for a 30 percent disability rating.  In this regard, 
the Board notes that while the veteran has a hostile 
relationship with his wife and reports having nightmares and 
feelings of irritability, the veteran has a good relationship 
with his son and has reported no other social difficulty.  
The irritability and hostility that the veteran complained of 
was expressed solely with regard to his wife, which the 
October 2004 VA examiner stated was unrelated to his PTSD.  
There is no evidence that the veteran has ever been 
reprimanded at work or fired because of his PTSD, nor has he 
alleged such.  In fact, the October 2004 VA examiner stated 
that the veteran is employable and the veteran denied at that 
time that his PTSD symptoms had resulted in any occupational 
impairment.  According to the report of that examination, the 
veteran had been working on and off prior to 2001 and was in 
fact working from 2001-2004.  At the time of the October 2004 
exam, the veteran was actively seeking employment; it was 
noted that he had several applications pending for different 
positions.  

In addition, none of the medical evidence shows that the 
veteran has ever displayed a flattened affect, stereotyped 
speech, difficulty understanding complex commands, impairment 
of short- and long-term memory, impaired judgment, impaired 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  Both VA 
examiners concluded that the veteran's PTSD was mild, and the 
veteran had a GAF score of 70, indicating mild symptoms.  
Therefore, the Board concludes that the veteran's PTSD 
symptoms warrant an initial evaluation of 30 percent.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


